     Case 3:18-cv-00434-CAB-NLS Document 67 Filed 05/04/21 PageID.384 Page 1 of 6




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 George Manahan
   Assistant U.S. Attorney
 3 California Bar No. 239130
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-7607
   Email: George.manahan@usdoj.gov
 6
   Attorneys for the United States
 7
 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEVE MARQUEZ,                              Case No.: 3:18-cv-00434-CAB-NLS
12                Plaintiff,                      INDIVIDUAL DEFENDANTS’ REPLY
                                                  BRIEF REGARDING THEIR MOTION TO
13          v.                                    DISMISS
14    UNITED STATES, et al.
15                Defendants.                     PER CHAMBERS RULES, NO ORAL
                                                  ARGUMENT UNLESS SEPARATELY
16                                                ORDERED BY THE COURT
17
           On March 10, 2021, Individual Defendants C. Rodriguez and L. Kelly (Defendants)
18
     filed a motion to dismiss the claims against them in Plaintiff Marquez’s First Amended
19
     Complaint (FAC, ECF No. 49) for lack of subject matter jurisdiction and failure to state a
20
     claim upon which relief can be granted. (ECF No. 63.) On April 19, 2021, Plaintiff filed an
21
     opposition to the motion. (ECF No. 65.) Defendants hereby file their reply brief.
22
23
24
25
26
27
28
     Case 3:18-cv-00434-CAB-NLS Document 67 Filed 05/04/21 PageID.385 Page 2 of 6




 1 A.      The Court Should Dismiss Plaintiff’s Bivens Claims Against Defendants in
           Their Official Capacities for Lack of Subject Matter Jurisdiction
 2
           Plaintiff did not address the argument that claims against Defendants in their official
 3
     capacities must be dismissed for lack of subject matter jurisdiction. “Where a plaintiff
 4
     declines to defend a claim in opposition, the Court is within its discretion to treat plaintiff's
 5
     silence as abandonment of the claim and concession that the claim be dismissed.” Dare v.
 6
     Aegis Wholesale Corp., No. 15CV2833-JAH (KSC), 2018 WL 4221257, at *4 (S.D. Cal.
 7
     Sept. 5, 2018). The Court should do so here and grant Defendants’ motion.
 8
     B.    The Court Should Dismiss Plaintiff’s Bivens Claims Against Defendants in
 9         Their Individual Capacities Since the Court Should Decline Expanding A
           Bivens Remedy To Cover Such Claims
10
           Defendants argue that since: 1) Plaintiff’s Bivens claims are beyond the context of
11
     the three Bivens claims the Supreme Court has approved in the past, and 2) there are special
12
     factors counseling hesitation about extending the Bivens remedy as sought by Plaintiff, the
13
     Court should dismiss Plaintiff’s Bivens claims. Plaintiff did not address the special factors
14
     test. Rather, he argues his claim is sufficiently similar to Carlson v. Green, 446 U.S. 14, 16-
15
     20 (1980), Farmer v. Brennan, 511 U.S. 825 (1994), and McCarthy v. Madigan, 503 U.S.
16
     140 (1992), that it should not be considered a “new context.”1 As discussed in more detail
17
     in Defendants’ initial brief, in Carlson, the Supreme Court expanded Bivens to claims of
18
     deliberate indifference by providing inadequate medical care to federal prisoners. See
19
     Toney v. Williams, No. 3:18-CV-2786-WQH-KSC, 2020 WL 1912168, at *4 (S.D. Cal.
20
     Apr. 20, 2020). McCarthy also involved a claim of denial of medical care by a federal
21
     prisoner. See 503 U.S. at 142 (“McCarthy alleged that respondents had violated his
22
     constitutional rights under the Eighth Amendment by their deliberate indifference to his
23
     needs and medical condition resulting from a back operation and a history of psychiatric
24
     problems.”). But since Plaintiff’s claims have nothing to do with the denial of medical care,
25
     his claims are a different context than Carlson or McCarthy.
26
27   1
         ECF No. 65 at 5:28-6:10. Since Plaintiff is an incarcerated pro se plaintiff,
   Defendants read his opposition brief liberally. See McCabe v. Arave, 827 F.2d 634, 640 n.6
28 (9th Cir. 1987).
                                              1                           3:18-cv-00434-CAB-NLS
     Case 3:18-cv-00434-CAB-NLS Document 67 Filed 05/04/21 PageID.386 Page 3 of 6




 1         Furthermore, as discussed at length in Defendants’ initial motion, Farmer is not one
 2 of the three Supreme Court cases that a Bivens claim may be compared to in order to
 3 determine if it presents a “new context.” See ECF No. 63 at 11:10-13:17; see also Earle v.
 4 Shreves, 990 F.3d 774, 778 n.1 (4th Cir. 2021) (noting Ziglar did not include Farmer in its
 5 list of accepted contexts for Bivens claims, although not needing to determine Farmer’s
 6 “exact status”); but see Brown v. Matevousian, No. 120CV00204NONESABPC, 2021 WL
 7 1210002, at *1-*8 (E.D. Cal. Mar. 31, 2021) (concluding that allegations that plaintiff was
 8 sent to special housing unit (SHU) for incident he had already been punished for at previous
 9 prison, during which time correctional officer refused to feed him, and when plaintiff asked
10 about not being fed the officer falsely informed other prisoners that plaintiff was a sex
11 offender who deserved to be castrated, and after release from SHU prison officials
12 continued to falsely accuse plaintiff of sexual assault and being a sex offender, including
13 by falsifying evidence, was not new context based on Farmer, but that plaintiff failed to
14 state a claim for deliberate indifference). As previously discussed, however, even if the
15 Supreme Court allowed comparison to Farmer, Plaintiff’s allegations would require at least
16 a “modest extension” of that case, which is all that is required to constitute a “new context.”
17 C.      The Court Should Also Dismiss Plaintiff’s Bivens Claims Against Defendants in
           Their Individual Capacities Since Defendants are Entitled to Qualified
18         Immunity
19         Defendants argue they are entitled to qualified immunity against Plaintiff’s Bivens
20 claims because Plaintiff failed to allege a violation of a constitutional right, or in the
21 alternative, no constitutional right was clearly established at the time of their conduct. As to
22 the argument that Plaintiff failed to allege a violation of a constitutional right, Defendants
23 demonstrated Plaintiff’s allegations failed to meet either the “substantial risk of suffering
24 serious harm” or the reckless disregard elements of a deliberate indifference claim. Plaintiff
25 argues that he alleged sufficient facts to meet those elements against C. Rodriguez because
26 he alleges C. Rodriguez told him to lie to other inmates about the crime with which he was
27 charged. Therefore, Plaintiff argues, C. Rodriguez knew there was a risk to inmates charged
28 with sex offenses but did not do enough to protect him. Plaintiff argues he met those
                                                 2                             3:18-cv-00434-CAB-NLS
     Case 3:18-cv-00434-CAB-NLS Document 67 Filed 05/04/21 PageID.387 Page 4 of 6




 1 elements as to his claim against L. Kelly because she knew he had just returned from the
 2 hospital after being assaulted, and therefore she knew Plaintiff was at risk for having
 3 negative feelings at being returned to the same general population area of the jail, which
 4 she did not do enough to protect him from. Neither of Plaintiff’s arguments suffices to meet
 5 the “substantial risk of suffering serious harm” or deliberate indifference elements.
 6         First, regardless of Plaintiff’s allegation regarding C. Rodriguez’s subjective
 7 assessment of the risk Plaintiff faced in MCC’s general population, as previously explained,
 8 the “substantial risk of suffering serious harm” element is an objective test. See Castro v.
 9 Cty. of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016). Furthermore, C. Rodriguez’s
10 alleged advice for Plaintiff to lie about the crime he was charged with is not relevant to the
11 fact Plaintiff alleges that he only expressed a generalized fear of harm at the hands of other
12 prisoners (which does not rise to a sufficiently substantial risk of suffering a serious harm)
13 rather than a more specific threat against him (which may so rise). Even in the light most
14 favorable to Plaintiff, that is not enough to plausibly allege a strong likelihood of serious
15 harm. See Brooks v. Warden, 800 F.3d 1295, 1301 (11th Cir. 2015). Moreover, given that
16 Plaintiff only expressed a generalized fear of being attacked, the alleged advice C.
17 Rodriguez gave to hide the fact that could possibly make Plaintiff a target did not amount
18 to recklessly disregarding the danger Plaintiff faced. Therefore, C. Rodriguez is entitled to
19 qualified immunity.
20         While, as previously explained, a similar analysis applies to Plaintiff’s claim against
21 L. Kelly, that claim suffers the additional problem of a failure to allege “serious harm.”
22 Plaintiff’s allegation that he suffered “great mental and emotional distress” (ECF No. 65 at
23 9:11-15) from being placed into the same area of the jail after he was released from the
24 hospital does not, as a matter of law, constitute “serious harm” as that phrase is used among
25 the elements of “deliberate indifference.” See ECF No. 63 at 23:12-27 (citing multiple
26 cases). Plaintiff’s opposition brief concedes that he did not suffer a new physical injury after
27 his return from the hospital. (ECF No. 65 at 14:19-22.) Therefore, L. Kelly is entitled to
28 qualified immunity for all the reasons discussed regarding C. Rodriquez, and because
                                                 3                             3:18-cv-00434-CAB-NLS
     Case 3:18-cv-00434-CAB-NLS Document 67 Filed 05/04/21 PageID.388 Page 5 of 6




 1 Plaintiff failed to allege a “serious harm” as to his claim against her.
 2 D.      CONCLUSION
 3         For the reasons stated here and in Defendants’ initial brief, the Court should dismiss
 4 the Bivens claims against them because: 1) Bivens claims are unavailable against federal
 5 employees in their official capacities; 2) in the absence of Congressional action, the Court
 6 should decline expanding a Bivens remedy to cover claims such as Plaintiff’s; and
 7 3) Defendants are entitled to qualified immunity.
 8         Date; May 4, 2021                        RANDY S. GROSSMAN
                                                    Acting United States Attorney
 9
                                                    s/ George Manahan
10                                                  George Manahan
11                                                  Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4                             3:18-cv-00434-CAB-NLS
     Case 3:18-cv-00434-CAB-NLS Document 67 Filed 05/04/21 PageID.389 Page 6 of 6




 1                              UNITED STATES DISTRICT COURT
 2                         SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    STEVE MARQUEZ,                              Case No.: 18-cv-00434-CAB-NLS
 5                 Plaintiff,                     PROOF OF SERVICE
 6          v.
 7    UNITED STATES, et al.
 8                 Defendants.
 9       IT IS HEREBY CERTIFIED THAT:
10       I, George V. Manahan, am a citizen of the United States and am at least eighteen years
11 of age. My business address is 880 Front Street, Room 6293, San Diego, California 92101-
12 8893.
13       I am not a party to the above-entitled action. On the executed date below, I will cause
14 service of the foregoing:
15 INDIVIDUAL DEFENDANTS’ REPLY BRIEF REGARDING THEIR MOTION TO
16                                           DISMISS

17 By mailing a copy addressed to:
18 Steve
    BI-7401
           Marquez
    Mule Creek State Prison
19 PO Box 409040
    Ione, CA 95640
20
       I declare under penalty of perjury that the foregoing is true and correct.
21
       Executed on May 4, 2021.
22                                               s/ George Manahan
23                                               Assistant U.S. Attorney George Manahan
                                                 Email: george.manahan@usdoj.gov
24                                               Attorney for United States
25
26
27
28
